Title: Abigail Adams to John Adams, 2 April 1777
From: Adams, Abigail
To: Adams, John


     
      
       April 2 1777
      
     
     I sit down to write tho I feel very Languid; the approach of Spring unstrings my nerves, and the South winds have the same Effect upon me which Brydon says the Siroce winds have upon the inhabitants of Sicily. It gives the vapours, blows away all their gaiety and spirits and gives a degree of Lassitude both to the Body and mind, which renders them absolutely incapable of performing their usual functions.
     He adds that it is not surprizing that it should produce these Effects upon a phlegmatic English constitution; but that he had just had an Instance that all the Mercury of France must sink under the weight of this Horrid Leaden Atmosphere. A smart Parisian marquis came here, (to Naples) about ten days ago; he was so full of animal Spirits that the people thought him mad. He never remained a moment in the same place; but at their grave conversations used to skip from room to room with such amazing elasticity that the Italians swore he had got springs in his shoes. I met him this morning walking with the step of a philosopher; a smelling bottle in his hand, and all his vivacity extinguishd. I asked what was the matter? “Ah! mon ami,” said he “je m’ennui à la mort; moi, qui n’ai jamais sçu L’ennui. Mais cet execrable vent m’accable; et deux jours de plus, et je me pend.”
     The natives themselves do not suffer less than strangers. A Neapolitian lover avoids his Mistress with the utmost care in the time of the Siroce, the indolence it inspires, is almost sufficent to extinguish every passion. Thus much for the Siroce or South East wind of Naples, which I am persuaided bears a near resemblance to our Southerly Winds, and thus does the happiness of Man depend upon a blast of wind.
     I think the Author of common Sense some where says that no persons make use of quotations but those who are destitute of Ideas of their own. Tho this may not att all times be true, yet I am willing to acknowledg it at present.
     
     Yours of the 7 of March received by the Post. Tis said here that How is meditating an other visit to Philadelphia, if so I would advise to taking down all the doors that the panels may not suffer for the future.
     Tis said here that General Washington has but 8 thousand troops with him. Can it be true? that we have but 12 hundred at Ticondorogo. I know not who has the care of raising them here, but this I know we are very dilitory about it. All the troops which were station’d upon Nantasket and at Boston are dismissd this week so that we are now very fit to receive an Enemy; I have heard some talk of routing the Enemy at Newport, but if any thing was designd against them, believe tis wholy laid aside. Nobody seems to consider them as dangerous or indeed to care any thing about them.
     Where is General Gates? We hear nothing of him.
     The Church doors were shut up last Sunday in consequence of a presentment, a farewell Sermon preached and much weeping and wailing. Persecuted to be sure but not for righteousness sake. The conscientious parson had Taken an oath upon the Holy Evangelist to pray for His most Gracious majesty as his Sovereign Lord, and having no Father Confesser to absolve him, he could not omit it without breaking his oath.
     Who is to have the command at Ticondorogo? Where is General Lee? How is he treated? Is there a scarcity of Grain in Philadelphia. How is flower sold there by the Hundred?
     Are there any stocking weavers needles to be had. Hardwick has been with me, to desire me to write to you, to send Turner to procure 500 and to beg of you to enclose to me 50 or a Hundred at a time as he is in great want of them. Says Turner knows what sort he wants, and if you will send word what the price is he will pay it, and make me a present of the best pair of Brants he gets this year. He is full of work, but almost out of needles.
     We are just begining farming Buisness. I wish most sincerely you was Here to amuse yourself with it, and to unbend your mind from the cares of State. I hope your associates are more to your mind than they have been in times past. I suppose you will be joind this month by two from this state.
     
      Adieu. Yours.
      Abigail Adams
     
    